By the Court, Mitchell, J.
The plaintiffs alledge that the defendants bought goods of them, through Anning S. Chittenden. This the defendants deny; and they say that he bought these goods on his own responsibility, and not on the responsibility of the defendants ; and that he was known to the plaintiffs and reputed to be of great wealth, and that the defendants were unknown to the plaintiffs, except as the. persons for whom A. S. Chittenden was purchasing; that he informed the plaintiffs, when he was purchasing, that he was purchasing for the defendants, and that the plaintiffs agreed that he should be the purchaser of the goods, and give his liability for the same, and not the defendants; that he thereupon purchased the goods, and gave his own note for them, which was received in payment, and that the defendants have since paid him for the goods. The plaintiffs in their reply do not deny all these allegations ; and so admit that the goods were bought on the responsibility of A. S. Chittenden, in part. They expressly admit that A. S. Chittenden told them, at the time of the purchase, “ that he was purchasing the goods for the defendants and by not denying, they admit, this allegation that the plaintiffs agreed “ that he *148should be the purchaser of the goods, and give his liability fof the goods, and not the defendants for that is not denied in the allegation that the goods were not purchased exclusively on A. S. Chittenden’s responsibility, but were purchased .by order' and direction and for the defendants’ own account. This last is only to allege an undisputed fact, that A. S. Chittenden, whether he bought for himself or only as agent, bought for the defendants, and to remit to them, and by their order.
This admission that the plaintiffs agreed that A. S. Chittenden should be the purchaser of the goods, precludes the idea of the defendants being the purchasers, and establishes that although A. S. Chittenden Bought for the defendants, yet that as between him and the plaintiffs—the only contracting parties— the only buyer and seller were A. S. Chittenden in his own right and liability, and the plaintiffs: and this is confirmed when it is added, and not denied, that it was agreed that he should give his liability for the goods, and not the defendants. If this was so, the defendants were not to be liable.’ A. S. Chittenden was a witness, and confirms this. He says he informed the plaintiffs that the goods were purchased for the defendants, and that he offered them the liability of the defendants at the time, and they preferred to take his note, and he accordingly gave it; that he told them, at the time of the purchase, they could have the draft of the defendants on him, for the goods, if they would wait until the invoice arrived out at Hew Orleans where the defendants resided ; or they could have his note, and they preferred to take his note, and he gave it, accordingly. The plaintiffs also admitted that the goods were charged to A. S.- Chittenden, on their books, and not to the defendants. This clearly shows that the plaintiffs had their election whether they would sell the goods to A. S. Chittenden, or to the defendants, and they elected to sell them to Chittenden, and not to the defendants; and that, in pursuance of that election they took his note, and looked to him alone, and charged the goods to him alone. It does not raise the question of law whether an agent giving his note for goods purchased by his principals, through him, makes him alone, and *149no't the principals, liable, if he discloses the names of the principals, at the time. In this the case differs entirely from Porter v. Talcott, (1 Cow. 359,) and Muldon v. Whitlock, (Id. 290.)
New-York General Term,
June 1, 1854.
The judgment must be affirmed, with costs.
Mitchell, Roosevelt and Clerke, Justices.]